By the Court.
The word abetting made the party a principal in the second degree. 4 Burr. 2082. And it is the province of the court to determine what acts afford proof of malice. Burr. 396, 474, 937. 3 Term Rep. 428. But it is clearly settled that we are confined to the facts found in a special verdict, and cannot supply the want thereof, by any argument, or implication from what is expressly found. 2 Haw. c. 47, § 9. Is it possible for this court to infer that the conduct of captain Price increased the risk of the insurer, (though our private judgments may be fully satisfied on that point) when it has been submitted as a fact proper for the jury’s consideration, and they could not agree in their conclusion after repeated efforts ? No judgment *can be rendered on this verdict, and therefore a venire *387] facias de novo is awarded.